AMENDMENT NO. 8
TO LOAN AND SECURITY AGREEMENT
     This Amendment No. 8 to Loan and Security Agreement (this “Amendment”) is
entered into as of April 26, 2010, by and among Rae Systems Inc., a Delaware
corporation (“Borrower”), and Silicon Valley Bank (“Bank”). Capitalized terms
used herein without definition shall have the same meanings given them in the
Loan Agreement (as defined below).
Recitals
     A. Borrower and Bank have entered into that certain Loan and Security
Agreement dated as of March 14, 2007 (as amended and as may be further amended,
restated, or otherwise modified, the “Loan Agreement”), pursuant to which the
Bank has extended and will make available to Borrower certain advances of money
     B. Borrower has now requested that Bank extend the maturity date of the
Loan Agreement, modify certain financial covenants, and make certain other
changes to the Loan Agreement, all as set forth more fully herein.
     C. Subject to the representations and warranties of Borrower herein and
upon the terms and conditions set forth in this Amendment, Bank is willing to
extend the maturity date of the Loan Agreement and to make the changes set forth
herein.
agreement
     NOW, THEREFORE, in consideration of the foregoing Recitals and intending to
be legally bound, the parties hereto agree as follows:

  1.   Amendments to Loan Agreement.

          1.1 Section 2.4(a) (Commitment Fee) of the Loan Agreement.
Section 2.4(a) of the Loan Agreement is amended and restated in its entirety and
replaced with the following:
          “(a) Commitment Fee. On the Amendment 8 Date, a fully earned,
non-refundable commitment fee of $25,000.”
          1.2 Section 6.8(b) (Trailing 2-Quarters Minimum EBITDA) of the Loan
Agreement. Section 6.8(b) of the Loan Agreement is amended and restated in its
entirety and replaced with the following:
     “(b) Minimum EBITDA. Maintain, measured as of the end of each fiscal
quarter indicated in the following table, for the indicated measurement period,
at least the indicated minimum EBITDA for such measurement period:





--------------------------------------------------------------------------------



 



          Fiscal   Measurement   Minimum Quarter   Period   EBITDA
March 31, 2010
  Fiscal quarter ending
March 31, 2010   Discrete Quarter:
$(1,000,000)
 
       
June 30, 2010
  Fiscal quarters ending
March 31, 2010, and
June 30, 2010   Combined Quarters:
$(1,900,000)
 
       
September 30, 2010
  Fiscal quarters ending
June 30, 2010, and
September 30, 2010   Combined Quarters:
$(1,800,000)
 
       
December 31, 2010
  Fiscal quarters ending
September 30, 2010, and
December 31, 2010   Combined Quarters:
$(1,000,000)”

          1.3 Section 13 (Definitions). The following definitions that appear in
Section 13 of the Loan Agreement are hereby amended to read in their entirety as
follows and the following definitions that do not yet appear in Section 13 of
the Loan Agreement are hereby added to Section 13 of the Loan Agreement:
          ““Amendment 8 Date” is April 26, 2010.”
          ““Revolving Line Maturity Date” is the 364th day following the
Amendment 8 Date.”
          1.4 Exhibit D (Compliance Certificate). Exhibit D of the Loan
Agreement is hereby amended by deleting it in its entirety and replacing it with
Exhibit D attached hereto. Exhibit D is the only exhibit attached to this
Amendment.
     2. Borrower’s Representations And Warranties. Borrower represents and
warrants that:
               (a) immediately upon giving effect to this Amendment, (i) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (ii) no Event of
Default has occurred and is continuing;
               (b) Borrower has the corporate power and authority to execute and
deliver this Amendment and to perform its obligations under the Loan Agreement,
as amended by this Amendment;
               (c) the certificate of incorporation, bylaws and other
organizational documents of Borrower delivered to Bank on the Effective Date
remain true, accurate and complete and have not been amended, supplemented or
restated and are and continue to be in full force and effect;

2



--------------------------------------------------------------------------------



 



               (d) the execution and delivery by Borrower of this Amendment and
the performance by Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, have been duly authorized by all necessary corporate
action on the part of Borrower;
               (e) this Amendment has been duly executed and delivered by the
Borrower and is the binding obligation of Borrower, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights; and
               (f) as of the date hereof, it has no defenses against the
obligations to pay any amounts under the Obligations. Borrower acknowledges that
Bank has acted in good faith and has conducted in a commercially reasonable
manner its relationships with such Borrower in connection with this Amendment
and in connection with the Loan Documents.
          Borrower understands and acknowledges that Bank is entering into this
Amendment in reliance upon, and in partial consideration for, the above
representations and warranties, and agrees that such reliance is reasonable and
appropriate.
     3. Limitation. The amendments set forth in this Amendment shall be limited
precisely as written and shall not be deemed (a) to be a forbearance, waiver or
modification of any other term or condition of the Loan Agreement or of any
other instrument or agreement referred to therein or to prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with the Loan Agreement or any instrument or agreement referred to therein;
(b) to be a consent to any future amendment or modification, forbearance or
waiver to any instrument or agreement the execution and delivery of which is
consented to hereby, or to any waiver of any of the provisions thereof; or
(c) to limit or impair Bank’s right to demand strict performance of all terms
and covenants as of any date. Except as expressly amended hereby, the Loan
Agreement shall continue in full force and effect.
     4. Effectiveness. This Amendment shall become effective upon the
satisfaction of all the following conditions precedent:
          4.1 Amendment. Borrower and Bank shall have duly executed and
delivered this Amendment to Bank;
          4.2 Payment of Commitment Fee. Borrower shall have paid Bank the
commitment fee in the amount of $25,000 as required by Section 2.4(a) of the
Loan Agreement (as amended by this Amendment); and
          4.3 Payment of Bank Expenses. Borrower shall have paid all Bank
Expenses incurred through the date of this Amendment.
     5. Counterparts. This Amendment may be signed in any number of
counterparts, and by different parties hereto in separate counterparts, with the
same effect as if the signatures to each such counterpart were upon a single
instrument. All counterparts shall be deemed an original of this Amendment.
     6. Integration. This Amendment and any documents executed in connection
herewith or pursuant hereto contain the entire agreement between the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, offers and negotiations, oral or written, with respect

3



--------------------------------------------------------------------------------



 



thereto and no extrinsic evidence whatsoever may be introduced in any judicial
or arbitration proceeding, if any, involving this Amendment; except that any
financing statements or other agreements or instruments filed by Bank with
respect to Borrower shall remain in full force and effect.
     7. Governing Law; Venue. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.
Borrower and Bank each submit to the exclusive jurisdiction of the State and
Federal courts in Santa Clara County, California.
[Remainder of page intentionally left blank — signature page follows]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 8 to
Loan Agreement to be executed as of the date first written above.

              Borrower:   Rae Systems Inc.         a Delaware corporation    
 
           
 
  By:   /s/ Randall Gausman
 
        Printed Name: Randall Gausman         Title: Chief Financial Officer    
 
            Bank:   Silicon Valley Bank    
 
           
 
  By:   /s/ Ray Agular
 
        Printed Name: Ray Agular         Title: Relationship Manager    





--------------------------------------------------------------------------------



 



EXHIBIT D
COMPLIANCE CERTIFICATE

         
TO:
  SILICON VALLEY BANK   Date:                                         
FROM:
  RAE SYSTEMS INC.    

The undersigned authorized officer of RAE Systems Inc. (“Borrower”) certifies
that under the terms and conditions of the Loan and Security Agreement dated as
of March 14, 2007, between Borrower and Bank (the “Agreement”), (1) Borrower is
in complete compliance for the period ending                      with all
required covenants except as noted below, (2) there are no Events of Default,
(3) all representations and warranties in the Agreement are true and correct in
all material respects on this date except as noted below; provided, however,
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, (4) Borrower, and each of its
Subsidiaries, has timely filed all required tax returns and reports, and
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except as otherwise
permitted pursuant to the terms of Section 5.9 of the Agreement, and (5) no
Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank. Attached are the
required documents supporting the certification. The undersigned certifies that
these are prepared in accordance with generally GAAP consistently applied from
one period to the next except as explained in an accompanying letter or
footnotes. The undersigned acknowledges that no borrowings may be requested at
any time or date of determination that Borrower is not in compliance with any of
the terms of the Agreement, and that compliance is determined not just at the
date this certificate is delivered. Capitalized terms used but not otherwise
defined herein shall have the meanings given them in the Agreement.
Please indicate compliance status by circling Yes/No under “Complies” column.

          Reporting Covenant   Required   Complies
Quarterly financial statements (along with Borrower
prepared consolidating financial statements) with
Compliance Certificate
  Quarterly within earlier of 5 days of filing 10Q or 50 days of quarter end  
Yes   No
Annual financial statement (CPA Audited) + CC
  within earlier of 5 days of filing 10K or 90 days of FYE   Yes   No
8-K
  Within 5 days after filing with SEC   Yes   No
Borrowing Base Certificate A/R & A/P Agings and deferred revenue report
  within 30 days of each month   Yes   No
Projections
  Within 45 days of FYE   Yes   No
Cash balance report
  Within 30 days of end of month   Yes   No

              Financial Covenant   Required   Actual   Complies
Maintain at all times:
           
Minimum Quick Ratio, tested as of the last day of each fiscal quarter.
  1.0:1.0   ___:1.0   Yes   No
 
           
Furthermore, Borrower shall maintain at all times, at least $2,000,000 of total
cash in deposit accounts maintained in the name of Borrower in the United States
with Bank.
           

 



--------------------------------------------------------------------------------



 



              Financial Covenant   Required   Actual   Complies
Minimum EBITDA, tested as of the last day of each fiscal quarter indicated
  Fiscal Quarter Ending 03/31/10:
EBITDA ³ $(1,000,000)   $___   Yes   No
 
           
 
  Fiscal Quarter Ending 06/30/10:        
 
  Combined EBITDA for fiscal quarters ending 03/31/10 and 06/30/10 ³
$(1,900,000)        
 
           
 
  Fiscal Quarter Ending 09/30/10:        
 
  Combined EBITDA for fiscal quarters ending 06/30/10 and 09/30/10 ³
$(1,800,000)        
 
           
 
  Fiscal Quarter Ending 12/31/10:        
 
  Combined EBITDA for fiscal quarters ending 09/30/10 and 12/31/10 ³
$(1,000,000)        

     The following financial covenant analys[is][es] and information set forth
in Schedule 1 attached hereto are true and accurate as of the date of this
Certificate.
     The following are the exceptions with respect to the certification above:
(If no exceptions exist, state “No exceptions to note.”)
 
 
 



          RAE SYSTEMS INC.    
 
       
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

 
BANK USE ONLY
 
Received by:                                        
authorized signer
 
Date:                                         
 
Verified:                                         
authorized signer
 
Date:                                         
 
Compliance Status: Yes   No



2 



--------------------------------------------------------------------------------



 



Schedule 1 to Compliance Certificate
Financial Covenants of Borrower
Dated:                                         
I. Quick Ratio (Section 6.8(a))
Required: 1.00:1.00; Furthermore, Borrower shall maintain at all times, at least
$2,000,000 of total cash in deposit accounts maintained in the name of Borrower
in the United States with Bank.
Actual:

         
A. Aggregate value of Borrower’s consolidated unrestricted cash and cash
equivalents
  $    
 
       
B. Aggregate value of Borrower’s consolidated net billed accounts receivable
  $    
 
       
C. Aggregate value of Borrower’s consolidated short and long term investments
  $    
 
       
D. Quick Assets (the sum of lines A through C)
  $    
 
       
E. Aggregate value of Obligations to Bank
  $    
 
       
F. Aggregate value of Total Liabilities that mature within one year
  $    
 
       
G. Current Liabilities (the sum of lines E and F)
  $    
 
       
H. Quick Ratio (line D divided by line G)
       
 
     

Is line H equal to or greater than 1.00:1:00?

     
                     No, not in compliance
                       Yes, in compliance

(continued on next page)





--------------------------------------------------------------------------------



 



II. Minimum EBITDA (Section 6.8(b))
Required: See chart below

          Fiscal   Measurement   Minimum Quarter   Period   EBITDA
March 31, 2010
  Fiscal quarter ending March 31, 2010   Discrete Quarter:
$(1,000,000)
June 30, 2010
  Fiscal quarters ending March 31, 2010, and June 30, 2010   Combined Quarters:
$(1,900,000)
September 30, 2010
  Fiscal quarters ending June 30, 2010, and September 30, 2010   Combined
Quarters:
$(1,800,000)
December 31, 2010
  Fiscal quarters ending September 30, 2010, and December 31, 2010   Combined
Quarters:
$(1,000,000)”

Actual:

         
A. Net Income
  $    
 
     
B. To the extent included in the determination of Net Income
         
1. The provision for income taxes
  $    
 
       
2. Depreciation expense
  $    
 
       
3. Amortization expense
  $    
 
       
4. Net interest expense
  $    
 
       
5. non-cash stock compensation expense.
  $    
 
       
6. The sum of lines 1 through 5
  $    
 
       
C. EBITDA (line A plus line B.6)
       
 
     

Is line C equal to or greater than the amounts referenced above?

     
                     No, not in compliance
                       Yes, in compliance

2